﻿
1.	The great English writer, Charles Dickens, began one of his celebrated novels thus: "It was the best of times; it was the worst of times.. .". I suggest that these words form the theme of this session of the General Assembly. But 1 should amend them to read that if this is not the worst of times, it is also not the best of times.
2.	At every session of the Assembly, we do in fact hover between the brink of hope and the abyss of despair in a recurrent schizoid pattern symbolic of the profound readjustments in the ongoing relations among nations. Reduced to the simplest level, the problems which face this Assembly can be described as the struggle for supremacy among the "haves", and the struggle for equality between the "haves" and the "have-nots". But the two are not unrelated since the consequences of one impinge on the other and suggest strongly that it is not nations but rather issues which are interdependent.
3.	We open this, the thirty-third session of the General Assembly, in the afterglow of the agreements on the Middle East reached at Camp David.  One of the most intractable and danger-fraught questions of our century may have been moved substantially toward a solution as the result of the extraordinary leadership and personal skill of the President of the United States, Mr. Jimmy Carter. Great credit is also due to the President of Egypt, Mr. Anwar El-Sadat and the Prime Minister of Israel, Mr. Menachem Begin, whose goodwill and earnestness enabled them to discover their common interest in the search for lasting peace. As with every breakthrough, how it is pursued will determine its ultimate fruits. It is our earnest hope that the road which led to Camp David shall in the future lead to the final healing of wounds caused by a full generation of unremitting confrontation in the Middle East.
4.	But we should note two things about the Camp David agreements-the first with pleasure and the second with caution. The first is that the spirit of Camp David reflects the spirit of Security Council resolution 242 (1967) and in that respect proves the validity and wisdom of that resolution. The second is that the Camp David agreements do not represent a final settlement, but rather a necessary framework.
5.	The same note of guarded optimism applies to the situation in black Africa as a whole, with the exceptions of the intractable problems in Zimbabwe and Namibia. Although agreements have been reached in principle, these have not notably diminished tensions.
6.	In Asia, the signing of the Treaty of Friendship between Japan and the People's Republic of China has added a new dimension to efforts to strengthen the stability of the region. At the same time it has aroused misgivings in some quarters, raising the possibility of fresh tensions in the future.
7.	Of more proximate interest to the Philippines and to its partners in the Association of South-East Asian Nations [ASEAN/ are the conflicts which, unexpectedly as well as dangerously, have flared into armed skirmishes in our region. We feel that these should be settled as quickly as possible at the negotiating table on terms mutually acceptable to the parties concerned. Within ASEAN itself progress has accelerated markedly in the past year, both in terms of regional economic co-operation and in increased political cohesion. The external relations of ASEAN have also progressed in satisfactory fashion with additional prospects for further co-operation with other countries and international organizations.
8.	But this Assembly is faced with two persistent problems which concern the whole of mankind. The first is the problem of disarmament, and the second is the North- South dialogue, most fittingly exemplified in the quest for a New International Economic Order.
9.	The apparent lack of progress in the Strategic Arms Limitation Talks between the principal actors in the nuclear drama is the dramatic symbol of the hazards which confront us daily. While the talks continue to lag, vast sums of money are being spent in the development of another generation of weapons infinitely more sophisticated and therefore more deadly than the older engines of destruction.
10.	Admitting that disarmament is a slow process, there still are a number of confidence-building measures which could be taken in an effort to halt the runaway race for arms superiority. 


 
11.	Last year I proposed three measures which could lead to the establishment of a climate of trust among the nuclear Powers. Because they continue to be relevant today, I reiterate them now: first, the achievement of the long- sought comprehensive nuclear test ban among Governments willing to participate; secondly, an ancillary moratorium on the testing or use of non-weapon nuclear devices pending the completion of a comprehensive study of their impact on the nuclear-arms race; thirdly, an agreement among major weapons-supplying nations to reduce, progressively and in a balanced manner, the conventional arms race.

12.	At the same time, more direct measures could be taken once a climate of confidence had been established based on the principle of reciprocal initiatives in which an initiative by one party could be reciprocated in kind by the other parties.
13.	The following measures deserve to be examined: first, an undertaking not to produce or deploy new weapons systems, which add a new dimension of escalation to the nuclear-arms race, as has been the case, for instance, with multiple missiles; secondly, an announcement that the most lethal chemical weapons, the dreaded nerve gases, would be removed from stockpiles, destroyed and no longer produced; thirdly, a moratorium on the production of fissionable material for weapons purposes, and a reduction of stockpiles; fourthly, a percentage or quantitative reduction in military budgets, nuclear-weapons stockpiles and delivery systems; and fifthly, an undertaking to suspend sales and delivery of nuclear reprocessing plants which have the capability for concentration of weapons-grade material, and to forgo such arrangements in the future.
14.	The need for confidence-building measures was nowhere more evident than at the tenth special session, on disarmament. It was not a total loss, for it reaffirmed the principle that, since disarmament is a global problem, the proper venue for discussions is the General Assembly. It also resulted in the creation of a committee,  now in session in Geneva, to study the question of the reallocation of savings from disarmament to the establishment of a New International Economic Order. Such a study should dramatize, and, it is hoped, convince the nuclear club of, the enormous waste of resources devoted to the mission of death which could be applied to the nobler purpose of enhancing life.
15.	The connexion between disarmament and a New International Economic Order is not accidental, for the restructuring of the world economic system is itself a central preoccupation of mankind. Yet progress is slow. Since the landmark sixth special session on this subject, a fundamental resistance to changes in world economic relations has begun to resurface, which leads to the painful suspicion that in fact the developed countries are impeding the progress of the dialogue in an effort to maintain the status quo.
16.	To the developing countries this position is incomprehensible. The desideratum is to establish a just balance in the interest of both developed and developing countries. The goal is not to rob the rich to pay the poor, but to create international mechanisms for the redistribution of growth opportunities. Since the developing countries are an integral part of the human community and their economic progress or decline affects the whole, it is not only fair but prudent to allow them to participate actively in the processes of economic decision-making which affect the whole world.
17.	While a certain amount of disruption in the economic systems of the developed countries is to be expected, the developing countries feel that the costs of such disruption are far outweighed by the profits of accommodation. Surely the rise of the third world is the principal and most dramatic historical event of the last quarter of this century. Its requirements can be ignored only at the peril of world peace.
18.	If world interdependence is to acquire real meaning it must be based on equality, fairness and justice. Interdependence based on the status quo perpetuates the relationship of dependency between developed and developing countries. While assistance and resource transfers are welcome, they are interim measures and do not constitute a solid basis for the continued growth and progress of developing countries. What is needed, and needed urgently, is a restructuring of the existing system to permit the equitable sharing of world economic growth.
19.	The heart of the two problems of disarmament and of the North-South dialogue lies in the most elemental human right, the right to survive. Nothing more vividly illustrates the mortal danger to the human race than the prospect of a nuclear holocaust—a prospect that will continue to haunt mankind as long as the arms race continues.
20.	But there are other, less apocalyptic, dangers. The prospect of creeping death from disease, malnutrition or outright starvation is, if not as dramatic in impact, as surely fatal for the future of mankind.
21.	Though these two problems differ in degree, they are both aspects of human rights. Yet how many of us, seated complacently before our colour television sets, eating instant television dinners, understand what it means to be deprived of food and shelter or to await inevitable death without the necessary medical attention? A 10 cent increase in the price of meat can cause a food riot in an affluent metropolis, yet the absence of meat, and indeed of food of any kind, in deprived areas causes hardly a ripple of concern among the same citizens.
22.	Everyone in this Assembly subscribes to the Universal Declaration of Human Rights; nobody can doubt that, although it is a matter for regret that some have delayed ratification of the implementing Covenants. What is in question is not so much human rights as the priority of choice in the hierarchy of human rights.
23.	Any Government worthy of the name will accord priority to the preservation of human life. This does not mean forswearing the other human rights; it means relegating them to their appropriate place in the scale of that society's values. For most of us the ideal remains the promotion of human rights coextensively. But few societies would be able to do this even in the best of all possible worlds.
24.	The fact is that we remain prisoners of the ideals of the nineteenth century. Emotionally and intellectually we reject the lessons of the great revolution of our own time, for the revolution of the third world requires adjustments, not in our ideals, but in priorities made necessary by inevitable constraints.
25.	Yet it should be obvious that civil and political rights cannot flourish in an environment of economic and social deprivation. Indeed, economic and social progress is the necessary pre-condition for the growth of civil and political rights. There is no more eloquent testimony to this fact than the history of the developed countries. 1 dare say (hat if human rights, in the restricted meaning current today, had been applied in an inflexible manner one or two centuries ago in those now advanced countries which were then struggling with the critical problems of survival-just as the third world is struggling today-most nations now advanced would have remained not nations but fragmented tribes.
26.	The ideal of human rights is hardly new. It was there, just as was the Pacific before Magellan braved its vast waters. But the confused emphasis on human rights today raises serious questions, and 1 ask them. Are we interested in human rights as such, or are we interested in human rights for their presumed political utility? If human rights are intended to apply to the length and breadth of our planet, why are some countries singled out as alleged "violators" while others are conveniently ignored? If it is accepted that the seed-bed of civil and political rights is economic and social progress, how is it possible to explain the sudden and unpredictable withholding or withdrawal of assistance which impeded the development of the very rights economic aid is intended to promote?
27.	And who among us, I ask, is without sin in respect of human rights? Who among us? Let us look at the mote in our eyes and reflect that, in the name of public order, civil and political rights are periodically violated in the very societies which champion the cause of human rights.
28.	But one should not condemn too quickly the regulation of civil and political rights when this is rendered necessary by the need of the community to defend itself from the depredations of a few. To give free rein to the nihilist few in the name of human rights would mean the ultimate folly of collective suicide. In war every country defends itself through extraordinary measures. Today many countries find themselves lighting internal wars as desperate and real as the traditional wars between nation-States. These are wars against terrorists and subversives and separatists, wars against the scourges of hunger, social and economic deprivation and stagnation, illiteracy, pestilence. To overcome these extraordinary adversaries each country must calculate and apply the right blend of extraordinary measures that will be effective in protecting and promote the well-being of the majority without tearing apart the entire social fabric. It is not only possible but essential to construct such carefully calibrated measures, and those compelled to devise them act in the highest Interest of human rights and rational conduct,
29.	We inhabit a plural universe and must learn to accept the diversity of customs, values and specific sets of economic and political circumstances. To compel other nations to conform to another country's values is itself an unpardonable violation of human rights. With some justification, many of us begin to wonder if a subtle form of exerting leverage is on the rise and whether the show-the- flag diplomacy of another era is being revived in the name of morality. The great pity is that naked intervention in other people's affairs could ultimately rob the noble ideal of human rights of any true worth or meaning.
30.	In the increasingly interdependent world we live in, we must constantly be on guard against confusing interdependence with interference in the internal affairs of sovereign States. One is as healthy and desirable as the other is reprehensible and unacceptable. Today interference may take many subtle forms, from supranational crusades for causes that on their face are altruistic to gestures of helpfulness that sometimes blur the line between goodwill and good faith on one side and undue, if well-intentioned, meddling on the other. The climate of interdependence can flourish only where nation-States are secure and strong in their sense of independence. Then they can interact with others in confidence and serenity.
31.	Mr. President, we face a crowded and multifaceted agenda at this thirty-third session of the General Assembly. We are fortunate that, through the next three months of intensive work that lie ahead, this Assembly will be steered by one such as you, who is so rich in experience, patience and wisdom. Thus, Sir, in offering you my congratulations and those of the Philippine delegation on the occasion of your election to the presidency of this session, I also congratulate the Assembly on its good fortune in having you at the helm.
32.	Inasmuch as the work of the United Nations is a saga of continuity, I believe 1 express the general sentiment when I say that we approach our new tasks with confidence and buoyant spirits because of what we accomplished last year under the able leadership of our past President, Mr. Lazar Mojsov, who guided us through unprecedented multiple sessions with great skill, serenity and goodwill, and the momentum generated under his stewardship will prove useful to all of us at this session.
33.	The Philippines happily associates itself with the remarks of welcome that have been addressed to Solomon Islands on the occasion of its accession to membership in the United Nations. It was our privilege to be one of the sponsors of its membership, and this adds a special sense of satisfaction to the fond welcome that we extend to our newest nation-colleague and co-worker in the unceasing effort to build a better and happier world.
34.	May 1 also be allowed to say that the Assembly once again finds itself hugely in debt to Secretary-General Kurt Waldheim for the substantive report that he has written for our thirty-third session [A/33/1]. This report is a model of conciseness, clarity, perceptiveness and realism, leavened with hope, faith and confidence. It logs what we have done and where we have been as clearly and crisply as it charts the course we are on and the various directions we may opt for. I wish to single out his statesmanlike reference to spheres of influence, and particularly his wise counsel that we should not expect instant and total solutions to our problems, or dramatic results from all our plans and programmes, I agree with him that it is cause enough for thanks and rejoicing that we constantly move forward and make progress-substantial if possible, modest if that is all that is possible-towards our goals and ideals. The important thing is that we never give up trying, working and striving to construct the best of all possible worlds and bring about the best of all possible times for all mankind. Mr. Secretary-General, we are beholden to you, and you have our profound gratitude.


















